DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 24 September 2021 has been entered. Claim(s) 1, 3-13, 15-19, and 21-25 remain pending in this application. Claim(s) 2, 14 and 20 have been cancelled.  
 The amendments to the claims have overcome the claim objections set forth in the office action mailed 25 June 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-13, 15-19, and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).

Claims 3-13 and 25 depend from Claim 1 and are rejected accordingly.

In claim 19, the recitation of "do not laterally extend to the lateral edge" is construed as a negative limitation which renders the claim indefinite. It is noted that the spec is silent about said negative limitation and therefore, it is unclear that at the time of the invention, Applicant intended to exclude said limitation from the scope of his invention. Any negative limitation or exclusionary provision must have basis in the original disclosure.  See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).

Claims 16-18 depend from Claim 15 and are rejected accordingly.

In claim 24, the recitation of "do not laterally extend to the first terminal end" is construed as a negative limitation which renders the claim indefinite. It is noted that the spec is silent about said negative limitation and therefore, it is unclear that at the time of the invention, Applicant intended to exclude said limitation from the scope of his invention. Any In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Griess (U.S. Patent No. 10,112,373), hereinafter Griess, in view of Heubert (U.S. Patent No. 5,344,686), hereinafter Heubert, and Modin (U.S. Patent No. 8,636,936), hereinafter Modin.

Regarding Independent Claim 1, Griess teaches a hybrid metal composite (HMC) structure (Figures 14 and 21 – The top/right HMC structure shown in Figure 21 is the hybrid metal composite), comprising: 
tiers comprising fiber composite material structures (Figures 14 and 21 – Column 1, Lines 60-67 and  Column 7, Lines 34-41 and Column 8, Lines 49-67 – it is noted that the configuration of the metal stack, shown in Figure 14, is applicable to the structure shown in Figure 21, with at least one side of the metal stack in Figure 21 being formed as shown in Figure 14; the tiers are the layers of composite with the metal plies starting at the second metal ply from the top and every other metal ply downwards and the tiers comprise fiber composite material structures, 35 – See annotated figure below for clarification), the tiers including an upper tier (Figure 14 – the tier that includes the second from the top metal ply is the upper tier – See annotated figure below for clarification) and a lower tier (Figure 14 – the tier that includes the second from the bottom metal ply is the lower tier – See annotated figure below for clarification) laterally aligned along respective first lateral edges (Figure 14 – the rightmost edge of the fiber composite material in the upper and lower tiers shown in Figure 14 are aligned in a horizontal/lateral direction) and opposite second lateral edges (Figures 14 and 21 – the upper and lower tiers include the metallic structure of the upper/right HMC and therefore have rightmost/opposing/second lateral edges of the fiber composite material); and 
additional tiers longitudinally alternating with the tiers (Figure 14 – the tiers between the identified tiers from above are the additional tiers – See annotated figure below for clarification) and comprising: 
metallic structures (Figure 14 – the metallic structures of the additional tiers are the layers of the metal portion in the additional tiers – see annotated figure below for clarification) directly on the fiber composite material structures of the tiers (Figure 14 – the metallic structures extend out and are directly on the fiber composite material structures of the tiers), the metallic structures each individually comprising one or more of Fe, Co, Ni, Cu, Al, Mg, Ti, W, Nb, V, Hf, Ta, Cr, Zr, and Si (Column 5, Lines 37-41 – the metallic structures comprise Titanium (Ti)); and 
additional fiber composite material structures contacting at least two opposing lateral sides of each of the metallic structures (Figures 14 and 21 – Column 1, Lines 60-67 and  Column 7, Lines 34-41 and Column 8, Lines 49-67 – the structure shown in Figure 21 has composite material on both the left and right/opposing lateral sides of the metallic structures shown, therefore the composite material that is within the additional tiers is the additional fiber composite material and will contact the opposing side of the metallic structures ) such that the metallic structures are proximate a terminal end of the HMC structure but do not laterally extend to the terminal end (Figure 21 – the metallic structures are embedded in the HMC such that they are near/proximate the leftmost edge/terminal edge of the HMC but do not laterally extend to the lateral edge), the additional tiers further including: 
a first additional tier (Figure 14 – the topmost additional tier is the first additional tier – see annotated figure below for clarification) comprising a first metallic structure (Figure 14 – the first additional tier contains a first metallic structure) having: 
a first lateral edge (Figures 14 and 21 – the left most edge of the first metallic structure is the first lateral edge) adjacent a first additional fiber composite material structure (Figures 14 and 21 – the leftmost/first lateral edge of the metallic structure is adjacent the fiber composite material within the first additional tier, which is a first additional fiber composite material structure); and 
a first opposing lateral edge (Figure 21 – the metallic structure shown has a rightmost/opposing lateral edge, therefore the first metallic structure has a first opposing lateral edge) laterally opposite the first lateral edge (Figure 21 – the first opposing lateral edge is the opposing the first lateral edge of the metallic structure within the first additional tier); 
Figure 14 – the middle additional tier is the second additional tier – see annotated figure below for clarification) comprising a second metallic structure (Figure 14 – the second additional tier contains a second metallic structure) having:  
a second lateral edge (Figures 14 and 21 – the left most edge of the second metallic structure is the second lateral edge) adjacent a second additional fiber composite material structure (Figures 14 and 21 – the leftmost/second lateral edge of the metallic structure is adjacent the fiber composite material within the second additional tier, which is a second additional fiber composite material structure) and laterally offset from the first lateral edge in a first lateral direction (Figure 14 – the first lateral edge and the second lateral edges are laterally offset in a horizontal/lateral direction); and 
a second opposing lateral edge (Figure 21 – the metallic structure shown has a rightmost/opposing lateral edge, therefore the second metallic structure has the second opposing lateral edge) laterally opposite the second lateral edge (Figure 21 – the second opposing lateral edge is the opposing second lateral edge of the metallic structure within the second additional tier); and 
a third additional tier (Figure 14 – the bottom additional tier is the third additional tier – see annotated figure below for clarification) comprising a third metallic structure (Figure 14 – the third additional tier contains a third metallic structure) having:  
a third lateral edge (Figures 14 and 21 – the left most edge of the third metallic structure is the third lateral edge) adjacent a third additional fiber composite material structure (Figures 14 and 21 – the leftmost/third lateral edge of the metallic structure is adjacent the fiber composite material within the third additional tier, which is a third additional fiber composite material structure) and laterally offset from the second lateral edge in the first lateral direction (Figure 14 – the second lateral edge and the third lateral edges are laterally offset in a horizontal/lateral direction); and 
a third opposing lateral edge (Figure 21 – the metallic structure shown has a rightmost/opposing lateral edge, therefore the third metallic structure has the third opposing lateral edge) laterally opposite the third lateral edge (Figure 21 – the third opposing lateral edge is the opposing third lateral edge of the metallic structure within the third additional tier).

    PNG
    media_image1.png
    411
    805
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Griess
Griess does not teach laterally aligned along respective opposite second lateral edges;
the second opposing lateral edge substantially laterally aligned with the first opposing lateral edge in the first lateral direction;
the third opposing lateral edge substantially laterally aligned with the second opposing lateral edge in the first lateral direction;

However, Heubert teaches a hybrid metal composite structure (Figure 1a – Column 1, Lines 10-20 and Column 2, Lines 13-15 – the fiber composite material structure includes metallic layers, 5, within the structure) with tiers containing the metallic structures having a first lateral edge (5b) that is offset in an alternating fashion (Figure 1a – the bottom most/ lateral edges, 5b, of the tiers containing the metallic structures, 5, are offset in the up and down/lateral direction) and respective opposing lateral edges (5a) which are substantially aligned with each other (Figure 1a – the topmost/opposing lateral edges are substantially aligned in an up and down/lateral direction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Griess by making respective opposite second lateral edges of the upper and lower tiers laterally aligned; the second opposing lateral edge substantially laterally aligned with the first opposing lateral edge in the first lateral direction; the third opposing lateral edge substantially laterally aligned with the second opposing lateral edge in the first lateral direction, as taught by Heubert, in order to ensure a transmission force between the metallic structures and the fiber composite material is as constant as possible (Heubert – Column 4, Lines 21-24). 
Griess in view of Heubert do not teach the metallic structures being perforated.
However, Modin teaches a fiber metal laminate (Column 1, Lines 13-15) with the metallic structure (Element 100) being perforated (Figures 2, 3 and 5 – the metallic structure, element 100, has perforations/holes, element 112).
Modin – Column 6, Lines 43-55).

Regarding Claim 3, Griess in view of Heubert and Modin teach the invention as claimed and discussed above. Griess further teaches each of the additional tiers comprises at least one of the perforated metallic structures and at least one of the additional fiber composite material structures (Figure 14 – each additional tier has both metallic structures and fiber composite material structures; further the combination of Griess, Heubert and Modin, as discussed above, contains perforated metallic structures).  Thus the combination of Griess and Heubert and Modin teach the limitations of Claim 3.

Regarding Claim 12, Griess in view of Heubert and Modin teach the invention as claimed and discussed above for Claim 1 but do not teach at least two of the perforated metallic structures exhibit one or more of different perforation sizes, different perforation shapes, different perforation spacing, different perforation density, and different perforation arrangements than one another.
However, Modin teaches at least two of the perforated metallic structures exhibit one or more of different perforation sizes, different perforation shapes, different perforation Column 3, Lines 17-23 and Lines 34-35 and Column 4, Lines 13-15 – the composite may contain metallic structures that differ from other metallic structures by shape of perforations, size of perforations and spacing of perforations).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of at least two of the perforated metallic structures exhibit one or more of different perforation sizes, different perforation shapes, different perforation spacing, different perforation density, and different perforation arrangements than one another, as taught by Modin, into the device of Griess in view of Heubert, Modin and Stevenson for the same reason as discussed above in independent claim 1.

Regarding Claim 13, Griess in view of Heubert and Modin teach the invention as claimed and discussed above. Griess further teaches lateral peripheral dimensions of at least one of the perforated metallic structures are different than lateral peripheral dimensions of at least one other of the perforated metallic structures (Figure 14 – the left to right/lateral dimension of the metallic structures in the additional tiers exhibit at least two different dimensions; further the combination of Griess, Heubert and Modin, as discussed above, contains perforated metallic structures). Thus the combination of Griess and Heubert and Modin teach the limitations of Claim 13.

Claims 4-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Griess in view of Heubert and Modin as applied to claim 1 above, and further in view of Stevenson (U.S. Pre-grant Publication 2010/0078259), hereinafter Stevenson.

Regarding Claim 4, Griess in view of Heubert and Modin teach the invention as claimed and discussed above.
Griess in view of Heubert and Modin do not teach wherein each of the perforated metallic structures independently exhibits perforations extending completely therethrough and additional perforations extending only partially therethrough.
However, Stevenson teaches a hybrid metal composite (Paragraph 0004, Lines 1-4 – the flowbodies are made of composites that contain metal and therefore a hybrid metal composites) that have metal structures (906) that have both perforations extending completely therethrough and perforations that extend only partially therethrough (Paragraphs 0042-0043 and Paragraph 0049, Lines 10-15 – the metal structures have both perforations, that extend therethrough, referred to as openings, and perforations that extend only partially therethrough, referred to as indentations; therefore the metal structure has both types of perforations)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Griess in view of Heubert and Modin to include each of the perforated metal structures independently exhibits perforations extending completely therethrough and additional perforations extending only partially therethrough, as suggested and taught by Stevenson, in order to in order to Stevenson – Paragraph 0042, Lines 3-4) while maintaining the structural properties of the composite (Stevenson – Paragraph 0043, Lines 20-23).

Regarding Claim 5, Griess in view of Heubert, Modin and Stevenson teach the invention as claimed and discussed above for claim 4 but fails to teach wherein the perforations exhibit one or more of cylindrical shapes, semi-cylindrical shapes, cuboidal shapes, cubic shapes, conical shapes, pyramidal shapes, truncated versions thereof, and irregular shapes.
However, Modin teaches wherein the perforations exhibit one or more of cylindrical shapes (Figure 5 – the metallic structure, element 100, have a thickness and the perforations have a circular cross-section, therefore the perforations would have a cylindrical shape), semi-cylindrical shapes, cuboidal shapes, cubic shapes, conical shapes, pyramidal shapes, truncated versions thereof, and irregular shapes (These limitations are claimed as alternatives and therefore not required when the another alternative is met).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of the perforations exhibiting one or more of cylindrical shapes, semi-cylindrical shapes, cuboidal shapes, cubic shapes, conical shapes, pyramidal shapes, truncated versions thereof, and irregular shapes, as taught by Modin, into the device of Griess in view of Heubert, Modin and Stevenson for the same reason as discussed above in independent claim 1.

Regarding Claim 6, Griess in view of Heubert, Modin and Stevenson teach the invention as claimed and discussed above for Claim 4 but fails to teach wherein the perforations each independently exhibit at least one lateral dimension within a range of from about 25.4 µm to about 3,810 µm.
However, Modin teaches wherein the perforations each independently exhibit at least one lateral dimension within a range of from about 25.4 µm to about 3,810 µm (Column 3, Lines 10-13 – the perforations, element 112, have a diameter, which is a lateral dimension, that is 0.01 inches; 25.4 µm to 3,810 µm converts to 0.001 inches to 0.15 inches, therefore the diameter of the perforations is within the claimed range).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of the perforations each independently exhibit at least one lateral dimension within a range of from about 25.4 µm to about 3,810 µm, as taught by Modin, into the device of Griess in view of Heubert, Modin and Stevenson for the same reason as discussed above in independent claim 1.

Regarding Claim 7, Griess in view of Heubert, Modin and Stevenson teach the invention as claimed and discussed above for Claim 4 but fails to teach wherein each of the perforations is independently laterally spaced apart from each other of the perforations adjacent thereto by a distance within a range of from about 25.4 µm to about 25,400 µm.
However, Modin teaches wherein each of the perforations is independently laterally spaced apart from each other of the perforations adjacent thereto by a distance within a range of from about 25.4 µm to about 25,400 µm (Column 3, Lines 32-34 – the perforations, element 112, are spaced in a range between 0.25 inches to 2 inches which includes the majority of the range of 25.4 µm to about 25,400 µm, which converts to 0.001 to 1 inch).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of the perforations each independently laterally spaced apart from each other of the perforations adjacent thereto by a distance within a range of from about 25.4 µm to about 25,400 µm, as taught by Modin, into the device of Griess in view of Heubert, Modin and Stevenson for the same reason as discussed above in independent claim 1.

Regarding Claim 8, Griess in view of Heubert, Modin and Stevenson teach the invention as claimed and discussed above for Claim 4 but fails to teach wherein a density of the perforations is within a range of from about 100 perforations/ft2 to about 5,000 perforations/ft2.
However, Modin teaches wherein a density of the perforations is within a range of from about 100 perforations/ft2 to about 5,000 perforations/ft2 (Figures 2 and 5 - Column 3, Lines 32-34 – the openings are spaced apart from each other in the range of 0.25 inches to 2 inches, therefore if the spacing of 0.25 inches was used, thereby making the distribution of 1 perforation for every 0.252 inch → 1 perforation every 0.0625 in2; a density per square foot or 144 square inches would be 2304 perforations, which would be within the range of 100 to 5000 perforations per square foot).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of a density of the perforations 2 to about 5,000 perforations/ft2, as taught by Modin, into the device of Griess in view of Heubert, Modin and Stevenson for the same reason as discussed above in independent claim 1.

Regarding Claim 10, Griess in view of Heubert, Modin and Stevenson teach the invention as claimed and discussed above for Claim 4 but fails to teach wherein the perforations are distributed across at least one of the perforated metal structures in a square array.
However, Modin teaches wherein the perforations are distributed across at least one of the perforated metal structures in a square array (Figures 2 and 5 – the perforations, element 112, are in rows and columns that form a square pattern and therefore are in a square array).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of the perforations being distributed across at least one of the perforated metal structures in a square array, as taught by Modin, into the device of Griess in view of Heubert, Modin and Stevenson for the same reason as discussed above in independent claim 1.

Regarding Claim 11, Griess in view of Heubert, Modin and Stevenson teach the invention as claimed and discussed above for Claim 4 but fails to teach wherein the perforations are distributed across at least one of the perforated metal structures in a hexagonal array.
Figure 3 – the perforations, element 112, are distributed in rows and columns that are staggered such that a hexagon can be formed by the perforations).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of the perforations being distributed across at least one of the perforated metal structures in a hexagonal array, as taught by Modin, into the device of Griess in view of Heubert, Modin and Stevenson for the same reason as discussed above in independent claim 1.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Griess in view of Heubert, Modin and Stevenson as applied to claim 4 above, and further in view of Cavaliere (U.S. Pre-grant Publication 2012/0003495), hereinafter Cavaliere.

Regarding Claim 9, Griess in view of Heubert, Modin and Stevenson teach the invention as claimed and discussed above.
Griess in view of Heubert, Modin and Stevenson do not explicitly teach wherein a lateral area occupied by the perforations within at least one of the perforated metal structures is within a range of from about 0.1 percent to about 30 percent of an overall lateral area of the at least one of the perforated metal structures.
However, Cavaliere teaches wherein a lateral area occupied by the perforations within at least one of the perforated metal structures is within a range of from about 0.1 percent to Paragraph 0048 – the perforations of the metallic structure cover between 0.005% to 20% of the surface area of the metallic structure which includes a portion of the claimed range)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Griess in view of Heubert, Modin and Stevenson to include the lateral area occupied by the perforations with at least one of the perforated metal structures being between the range of 0.1 percent to 30 percent of the overall lateral area, as suggested and taught by Cavaliere, in order to obtain a good compromise between a reduced mass of the metallization layer and good solidity of the metallic structure (Cavaliere – Paragraph 0033).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Griess in view of Heubert and Modin as applied to claim 1 above, and further in view of Velea (Non-Patent Literature – Thermal Expansion of Composite Laminates), hereinafter Velea, and The Engineering Tool Box (Non-Patent Literature – STP Standard Temperature and Pressure & NTP – Normal Temperature and Pressure), hereinafter The Engineering Tool Box.

Regarding Claim 25, Griess in view of Heubert and Modin teach the invention as claimed and discussed above.
Griess in view of Heubert and Modin do not explicitly teach wherein: 
each of the perforated metallic structures has a coefficient of thermal expansion within a range of from about 3 x 10-6/ K to about 25 x 10-6/K at about 25°C; and 
6/K to about 65 x 10-6/K at about 25°C.
However, Velea teaches a composite material overlying a metal (Page 27, Figure 2 – the “CFRP” is a composite overlying a steel) wherein the metallic structure has a coefficient of thermal expansion within a range of from about 3 x 10-6/ K to about 25 x 10-6/K (Page 28, Table 1 – the coefficient of thermal expansion of the metallic structure/steel is 16 x 10-6/C, which converts to be 16 x 10-6/K, and falls in the claimed range); and 
at least a matrix material of the fiber composite material structures (Page 28, Table 1 and Lines 31-33 – the matrix of the composite material is shown) has a coefficient of thermal expansion within a range of from about 45 x 10-6/K to about 65 x 10-6/K (Page 28, Table 1 – the coefficient of thermal expansion of the matrix is 55 x 10-6/C, which converts to be 55 x 10-6/K, which lies in the claimed range).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Griess in view of Heubert and Modin to have each of the perforated metallic structures has a coefficient of thermal expansion within a range of from about 3 x 10-6/ K to about 25 x 10-6/K; and 
at least a matrix material of the fiber composite material structures has a coefficient of thermal expansion within a range of from about 45 x 10-6/K to about 65 x 10-6/K, as taught by Velea, in order to reduce the additional stress in the structure to avoid failure under the combined thermal and mechanical loads (Velea – Page 25 – “Introduction”, Lines 20-25).
Griess in view of Heubert, Modin and Velea do not explicitly teach the coefficients of thermal expansion being at a value at 25oC.  
oC as a standard for engineering and chemistry as extrinsically evidenced by The Engineering Tool Box (SATP – Standard Ambient Temperature and Pressure).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the invention of Griess in view of Heubert, Modin and Velea to have the thermal coefficients be within the range at 25oC, since the 25oC is the temperature of Standard Ambient Temperature and Pressure and would be used to report the properties of a material being used at a uniform standard.

Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Facciano (U.S. Pre-grant Publication 2015/0159587), hereinafter Facciano, in view of Griess and Modin.

Regarding Independent Claim 19, Facciano teaches a rocket motor (Figure 2), comprising: 
a casing (Element 124) comprising: 
an composite structure (Paragraph 0044 – the casing, element 124, is a filament wound/composite casing) comprising: 
a propellant structure (Elements 46, 44 and 42 – Paragraph 0030 – the stages include propellant) within the casing (Figure 2 – the propellant of the stages are within the casing, element 124); and 
Figure 2 – the nozzles shown at the aft end, element 66) connected to an aft end of the casing (Figure 2 – the nozzles shown at the aft end, element 66, of the rocket are connected to the aft end of the casing, element 124).
Facciano further teaches the rocket motor casing comprising different sections (Figure 12 – the rocket motor is shown to have different sections and therefore the casing would have different sections).
Facciano does not teach the casing comprising a hybrid metal composite (HMC) structure comprising:
primary tiers comprising fiber composite material structures; and 
secondary tiers longitudinally adjacent one or more of the primary tiers and comprising: 
perforated metallic structures directly on the fiber composite material structures of the tiers, the metallic structures each individually comprising one or more of Fe, Co, Ni, Cu, Al, Mg, Ti, W, Nb, V, Hf, Ta, Cr, Zr and Si  and; 
additional fiber composite material structures laterally adjacent the perforated metallic structures on at least two opposing lateral sides of each of the perforated metallic structures such that the perforated metallic structures are proximate a lateral edge of the HMC structure but do not laterally extend to the lateral edge; 
wherein:  
first lateral edges of some of the perforated metallic structures vertically neighboring one another are laterally offset from one another; 

at least one of the perforated metallic structures comprises at least two perforations, a first of the at least two perforations exhibiting one or more of a different size and a different shape than a second of the at least two perforations; and 
an additional HMC structure connected to the HMC structure, the additional HMC structure comprising: 
an additional lateral edge physically abutting the lateral edge of the HMC structure; additional primary tiers comprising additional fiber composite material structures; and 
additional secondary tiers longitudinally adjacent one or more of the additional primary tiers and comprising additional perforated metallic structures and further additional fiber composite material structures.
However, Griess teaches a hybrid metal composite (HMC) structure (Figures 14 and 21 – The top/right HMC structure, 82a, up to the top most metallic layer shown in Figure 21 is the hybrid metal composite) comprising:
primary tiers comprising fiber composite material structures (Figures 14 and 21 – Column 1, Lines 60-67 and  Column 7, Lines 34-41 and Column 8, Lines 49-67 – it is noted that the configuration of the metal stack, shown in Figure 14, is applicable to the structure shown in Figure 21, with at least one side of the metal stack in Figure 21 being formed as shown in Figure 14; the primary tiers are the layers of composite with the metal plies starting at the second metal ply from the top and every other metal ply downwards and the tiers comprise fiber composite material structures, 35 – See annotated figure below for clarification); and 
secondary tiers (Figure 14 – the tiers between the identified Primary tiers from above are the secondary tiers – See annotated figure below for clarification) longitudinally adjacent one or more of the primary tiers (Figure 14 – the secondary tiers and adjacent to the primary tiers in an up and down/longitudinal direction) and comprising: 
metallic structures (Figure 14 – the metallic structures of the secondary tiers are the layers of the metal portion, 24, in the secondary tiers – see annotated figure below for clarification) directly on the fiber composite material structures of the primary tiers (Figure 14 – the metallic structures extend out and are directly on the fiber composite material structures of the primary tiers), the metallic structures each individually comprising one or more of Fe, Co, Ni, Cu, Al, Mg, Ti, W, Nb, V, Hf, Ta, Cr, Zr and Si (column 5, Lines 37-41 – the metallic structures comprise Titanium (Ti)); and
additional fiber composite material structures laterally adjacent the metallic structures on at least two opposing lateral sides of each of the metallic structures (Figures 14 and 21 – Column 1, Lines 60-67 and  Column 7, Lines 34-41 and Column 8, Lines 49-67 – the structure shown in Figure 21 has composite material on both the left and right/opposing lateral sides of the metallic structures shown, therefore the composite material that is within the secondary tiers is the additional fiber composite material and will contact the opposing side of the metallic structures) such that the metallic structures are proximate a lateral edge of the HMC structure but do not laterally extend to the lateral edge (Figure 21 – the metallic structures are embedded in the HMC such that they are near/proximate the leftmost edge/terminal edge of the HMC but do not laterally extend to the lateral edge); 
wherein:  
first lateral edges of some of the metallic structures vertically neighboring one another are laterally offset from one another (Figure 14 – the leftmost/first lateral edges of the metallic structures are left to right/laterally offset from the vertically neighboring metallic structures); 
second lateral edges of the some of the metallic structures are laterally aligned with one another (Figures 14 and 21 – Figure 14 shows the left end of the metallic structure which would be mirror to the second lateral edge, as shown in Figure 21, further the first and third secondary tiers have lateral edges that are laterally aligned therefore the second lateral edges of the first and third metallic structures are laterally aligned with one another), the second lateral edges laterally opposing the first lateral edges (Figure 21 – the metallic structure shown has a rightmost/opposing lateral edge, therefore the first metallic structure has second lateral edges that oppose the first lateral edges); and 
an additional HMC structure (Figure 21 – the bottom/left HMC structure, 82a, down to the bottom most metal layer is the additional HMC structure) connected to the HMC structure (Figure 21 – Column 10, Lines 15-25 – the additional HMC structure is connected/joined to the HMC structure), the additional HMC structure comprising:
an additional lateral edge (Figure 21- the right most edge of the additional HMC is the additional lateral edge) physically abutting the lateral edge of the HMC structure (Figure 21 – the lateral edge and additional later edge but up to each other as shown in Figure 21);
Figures 14 and 21 – the additional HMC structure includes the metallic structure in the same manner as the HMC structure and therefore has the structure shown in Figure 14, in the same manner as discussed above for the HMC structure, therefore additional primary tiers are included in the additional HMC structure as it is recognized as duplication of the same limitations);
and
additional secondary tiers longitudinally adjacent one or more of the additional primary tiers and comprising additional perforated metallic structures and further additional fiber composite material structures  (This limitation is a duplication of the secondary tiers of the HMC structure and as discussed above the additional HMC structure contains the same metallic structures and additional fiber composite material as in the secondary tiers, thus the secondary tiers of the additional HMC structure are the additional secondary tiers – See annotated figure below as the secondary tiers and additional secondary tiers will be the same structure for their respective HMC structures).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Facciano by making the casing comprise a hybrid metal composite structure comprising: primary tiers comprising fiber composite material structures; and secondary tiers longitudinally adjacent one or more of the primary tiers and comprising: metallic structures directly on the fiber composite material structures of the tiers, the metallic structures each individually comprising one or more of Fe, Co, Ni, Cu, Al, Mg, Ti, W, Nb, V, Hf, Ta, Cr, Zr and Si and; additional fiber composite Griess - Column 1, Lines 54-56 and Column 2, Lines 30-34).

    PNG
    media_image2.png
    604
    1326
    media_image2.png
    Greyscale

Figure 2 - Annotated Figure from Griess

Facciano in view of Griess do not teach the metallic structures or the additional metallic structures being perforated; at least one of the perforated metallic structures comprises at least two perforations, a first of the at least two perforations exhibiting one or more of a different size and a different shape than a second of the at least two perforations.
However, Modin teaches a fiber metal laminate (Column 1, Lines 13-15) with the metallic structure (Element 100) being perforated (Figures 2, 3 and 5 – the metallic structure, element 100, has perforations/holes, element 112), wherein at least one of the perforated metallic structures comprises at least two perforations (Figures 2, 3 and 5 – the metallic structures show multiple perforations), a first of the at least two perforations exhibiting one or more of a different size and a different shape than a second of the at least two perforations (Column 3, Lines 17-23 – each metallic structure may have different shaped and/or sized perforation on the structure, 100).
Modin – Column 6, Lines 43-55).


Regarding Independent Claim 24, Facciano teaches a multi-stage rocket motor assembly (Figure 2), comprising: 
an outer housing (Element 124) having a closed forward end (Figure 2 – the nose cone, element 36, closes of the forward end) and an open aft end (Figure 2 – the aft end, element 66, is open), and comprising a first composite structure (Paragraph 0044 – the housing, element 124, is a filament wound/composite housing) comprising: 
stages (Elements 42, 44 and 46) provided in an end-to-end relationship with one another (Figure 2 – the stages are stacked or in an end- to-end relationship) within the outer housing (Figure 2- the stages are shown to within the outer housing), each of the stages independently comprising:
Figure 2– each stage is shown to have independent motors and therefore casings);
a propellant structure (Elements 46, 44 and 42 – Paragraph 0030 – the stages include propellant) within the casing (Figure 2 – the propellant of the stages are within the respective casing); and 
a nozzle assembly (Figure 2 – the nozzles shown attached to each casing) connected to an aft end of the casing (Figure 2 – the nozzles are shown at the end of their respective casing facing the rear, element 66, and therefore the aft end of the casing).
Facciano does not teach the casing comprising a hybrid metal composite (HMC) structure comprising:
first tiers comprising fiber composite material structures; and 
first additional tiers longitudinally adjacent one or more of the first tiers and comprising: 
perforated metallic structures directly on the fiber composite material structures of the first tiers, the metallic structures each individually comprising one or more of Fe, Co, Ni, Cu, Al, Mg, Ti, W, Nb, V, Hf, Ta, Cr, Zr and Si; and 
additional fiber composite material structures contacting at least two opposite lateral sides of each of the perforated metallic structures such that the perforated metallic structures are proximate a first terminal end of the HMC structure but do not laterally extend to the first terminal end;
wherein first lateral edges of some of the perforated metallic structures vertically neighboring one another are laterally offset from one another, and second lateral 
a second HMC structure connected to the first HMC structure, the second HMC structure comprising: 
a second terminal end physically abutting the first terminal end of the HMC structure; 
second tiers comprising additional fiber composite material structures; and 
second additional tiers longitudinally adjacent one or more of the second tiers and comprising additional perforated metallic structures and further additional fiber composite material structures.
However, Griess teaches a first hybrid metal composite (HMC) structure (Figures 14 and 21 – The top/right HMC structure, 82a, up to the top most metallic layer shown in Figure 21 is the hybrid metal composite) comprising:
first tiers comprising fiber composite material structures (Figures 14 and 21 – Column 1, Lines 60-67 and  Column 7, Lines 34-41 and Column 8, Lines 49-67 – it is noted that the configuration of the metal stack, shown in Figure 14, is applicable to the structure shown in Figure 21, with at least one side of the metal stack in Figure 21 being formed as shown in Figure 14; the first tiers are the layers of composite with the metal plies starting at the second metal ply from the top and every other metal ply downwards and the tiers comprise fiber composite material structures, 35 – See annotated figure below for clarification); and 
first additional tiers (Figure 14 – the tiers between the identified first tiers from above are the first additional tiers – See annotated figure below for clarification) longitudinally Figure 14 – the secondary tiers and adjacent to the primary tiers in an up and down/longitudinal direction) and comprising: 
metallic structures (Figure 14 – the metallic structures of the additional tiers are the layers of the metal portion, 24, in the additional tiers – see annotated figure below for clarification) directly on the fiber composite material structures of the first tiers (Figure 14 – the metallic structures extend out and are directly on the fiber composite material structures of the first tiers), the metallic structures each individually comprising one or more of Fe, Co, Ni, Cu, Al, Mg, Ti, W, Nb, V, Hf, Ta, Cr, Zr and Si (column 5, Lines 37-41 – the metallic structures comprise Titanium (Ti)); and
additional fiber composite material structures laterally adjacent the metallic structures on at least two opposing lateral sides of each of the metallic structures (Figures 14 and 21 – Column 1, Lines 60-67 and  Column 7, Lines 34-41 and Column 8, Lines 49-67 – the structure shown in Figure 21 has composite material on both the left and right/opposing lateral sides of the metallic structures shown, therefore the composite material that is within the secondary tiers is the additional fiber composite material and will contact the opposing side of the metallic structures) such that the metallic structures are proximate a first terminal end of the HMC structure but do not laterally extend to the first terminal end (Figure 21 – the metallic structures are embedded in the HMC such that they are near/proximate the leftmost edge/terminal end of the HMC but do not laterally extend to the first terminal end); 
wherein first lateral edges of some of the metallic structures vertically neighboring one another are laterally offset from one another (Figure 14 – the leftmost/first lateral edges of the metallic structures are left to right/laterally offset from the vertically neighboring metallic structures), and second lateral edges of the some of the metallic structures are laterally aligned with one another (Figures 14 and 21 – Figure 14 shows the left end of the metallic structure which would be mirror to the second lateral edge, as shown in Figure 21, further the first and third secondary tiers have lateral edges that are laterally aligned therefore the second lateral edges of the first and third metallic structures are laterally aligned with one another); and 
an second HMC structure (Figure 21 – the bottom/left HMC structure, 82a, down to the bottom most metal layer is the additional HMC structure) connected to the first HMC structure (Figure 21 – Column 10, Lines 15-25 – the additional HMC structure is connected/joined to the HMC structure ), the second HMC structure comprising:
a second terminal end (Figure 21 - the right most edge of the additional HMC is the second terminal end) physically abutting the lateral edge of the HMC structure (Figure 21 – the first terminal end and second terminal but up to each other as shown in Figure 21);
second tiers comprising additional fiber composite material structures (Figures 14 and 21 – the second HMC structure includes the metallic structure in the same manner as the HMC structure and therefore has the structure shown in Figure 14, in the same manner as discussed above for the first HMC structure, therefore secondary tiers are included in the second HMC structure as it is recognized as duplication of the same limitations);
and
second additional tiers longitudinally adjacent one or more of the second tiers and comprising additional perforated metallic structures and further additional fiber composite material structures  (This limitation is a duplication of the first additional tiers of the first HMC structure and as discussed above the second HMC structure contains the same metallic structures and additional fiber composite material as in the secondary tiers, thus the second additional tiers of the second HMC structure are the additional tiers – See annotated figure below as the second additional tiers and first additional tiers will be the same structure for their respective HMC structures).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Facciano by making the casing comprise a hybrid metal composite (HMC) structure comprising: first tiers comprising fiber composite material structures; and first additional tiers longitudinally adjacent one or more of the first tiers and comprising:  metallic structures directly on the fiber composite material structures of the first tiers, the metallic structures each individually comprising one or more of Fe, Co, Ni, Cu, Al, Mg, Ti, W, Nb, V, Hf, Ta, Cr, Zr and Si; and additional fiber composite material structures contacting at least two opposite lateral sides of each of the  metallic structures such that the  metallic structures are proximate a first terminal end of the HMC structure but do not laterally extend to the first terminal end; wherein first lateral edges of some of the  metallic structures vertically neighboring one another are laterally offset from one another, and second lateral edges of the some of the  metallic structures are laterally aligned with one another; and a second HMC structure connected to the first HMC structure, the second HMC structure comprising: a second terminal end physically abutting the first terminal end of the HMC structure; second tiers comprising additional fiber composite material structures; and second additional tiers longitudinally adjacent one or more of the second tiers and comprising additional  metallic structures and further additional fiber Griess - Column 1, Lines 54-56 and Column 2, Lines 30-34).

    PNG
    media_image2.png
    604
    1326
    media_image2.png
    Greyscale

Figure 3 - Annotated Figure from Griess

Facciano in view of Griess do not teach the metallic structures or the additional metallic structures being perforated.
However, Modin teaches a fiber metal laminate (Column 1, Lines 13-15) with the metallic structure (Element 100) being perforated (Figures 2, 3 and 5 – the metallic structure, element 100, has perforations/holes, element 112).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Facciano in view of Griess by making the metallic structures perforated metallic structures, the additional metallic structures additional perforated metallic structures, as suggested and taught by Modin, in order to have a cost effective and reliable way of facilitating infusion of a resin mixture into a Modin – Column 6, Lines 43-55).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Facciano in view of Griess and Modin as applied to claim 19 above, and further in view of Stevenson.

Regarding Claim 21, Facciano in view of Griess and Modin teach the invention as claimed and discussed above for Claim 19 but do not teach the HMC structure is connected to the additional HMC structure through at least one fastener assembly comprising: an outer joining structure overlying portions of the HMC structure and the additional HMC structure; an inner joining structure underlying the portions of the HMC structure and the additional HMC structure; and fasteners longitudinally extending through the outer joining structure, the portions of the HMC structure and the additional HMC structure, and the inner joining structure.
However, Griess teaches the HMC structure is connected to the additional HMC structure through at least one fastener assembly (Figure 21 – the assembly shown in Figure 21 is the connection between the HMC and additional HMC structures) comprising an outer joining structure (Figure 21 – the topmost layers of fiber composite material that does not include any metal is the outer joining structure) overlying portions of the HMC structure and the additional HMC structure (Figure 21 – the outer joining structure overlies portions of the HMC and additional HMC structures); an inner joining structure (Figure 21 – the bottom layers of fiber composite material that does not include any metal is the inner joining structure) Figure 21 – the inner joining structure underlies portions of the HMC and additional HMC structures).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of the HMC structure is connected to the additional HMC structure through at least one fastener assembly comprising: an outer joining structure overlying portions of the HMC structure and the additional HMC structure; an inner joining structure underlying the portions of the HMC structure and the additional HMC structure, as taught by Griess, into the device of Facciano in view of Griess and Modin for the same reasons as discussed above for Claim 19.
Facciano in view of Griess and Modin do not teach fasteners longitudinally extending through the outer joining structure, the portions of the HMC structure and the additional HMC structure, and the inner joining structure.
However, Stevenson teaches flow bodies/casing (Figure 5, Elements 500 and 550 – Paragraph 0002, Lines 1-2 – the fan/bypass ducts are casings) comprising a first HMC structure (Element 500 - Paragraph 0004, Lines 1-4 – the flow bodies have metal and composite) and a second HMC structure (Element 550 - Paragraph 0004, Lines 1-4 – the flow bodies have metal and composite) that are connected through at least one fastener assembly (Figure 5 - Elements 560 and 562 and the top most layer of the end, 508, and the bottom most layer of the end, 558, form the fastener assembly) comprising: 
fasteners (Elements 560 and 562) longitudinally extending through the outer joining structure, the portions of the HMC structure and the additional HMC structure, and the inner joining structure (Figure 5 – the fasteners, elements 560 and 560, extend through the outer joining structure/outer layer the HMC structure, element 500, the additional HMC structure, element 550, and the inner joining structure/bottommost layer of the additional HMC structure).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Facciano in view of Griess and Modin to have the fastener assembly include fasteners longitudinally extending through the outer joining structure, the portions of the HMC structure and the additional HMC structure, and the inner joining structure, as taught by Stevenson, in order produce flow bodies/casings in a relatively inexpensive and simple process (Stevenson – Paragraph 0004, Lines 3-4).

Regarding Claim 22, Facciano in view of Griess, Modin and Stevenson teach the invention as claimed and discussed above for Claim 21 but do not teach the fasteners of the at least one fastener assembly comprise: elongate structures longitudinally extending through the outer joining structure, the portions of the HMC structure and the additional HMC structure, and the inner joining structure; and capping structures connected to opposing ends of each of the elongate structures.
However, Stevenson teaches the fasteners of the at least one fastener assembly comprise: elongate structures (Figure 5 – the fasteners, elements 560 and 562, are elongated structures) longitudinally extending through the outer joining structure, the portions of the HMC structure and the additional HMC structure, and the inner joining structure (Figure 5 – the fasteners, elements 560 and 562, extend through the outer joining structure, the HMC structure, element 500, the additional HMC structure, element 550, and the inner joining structure); and capping structures (Figure 5 – the fasteners, element 560 and 562, have structures at the ends of the elongated portion that are wider than the elongated portion and therefore have capping structures) connected to opposing ends of each of the elongate structures (Figure 5 – the capping structures are on each end of the elongated structures of the fasteners).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of the fasteners of the at least one fastener assembly comprise: elongate structures longitudinally extending through the outer joining structure, the portions of the HMC structure and the additional HMC structure, and the inner joining structure; and capping structures connected to opposing ends of each of the elongate structures, as taught by Stevenson, into the device of Facciano in view of Griess, Modin and Stevenson, for the same reasons as discussed above for Claim 19.

Regarding Claim 23, Facciano in view of Griess, Modin and Stevenson teach the invention as claimed and discussed above for Claim 22 but do not teach a portion of the elongate structures of the at least one fastener assembly longitudinally extends through at least some of the perforated metallic structures of the HMC structure, and wherein another portion of the elongate structures of the at least one fastener assembly longitudinally extends through at least some of the additional perforated metallic structures of the additional HMC structure.
However, Stevenson teaches wherein a portion of the elongate structures (Element 560 and 562) of the at least one fastener assembly longitudinally extends through at least some of Figure 5 – Paragraph 0002, Lines 5-7 and Paragraph 0036, Lines 11-13 – the layers of composite and metal are shown to be alternating with the elongated portion of the fastener, element 660, extending through all the layers of the HMC structure, element 600), and wherein another portion of the elongate structures (Element 662) of the at least one fastener assembly longitudinally extends through at least some of the additional metallic structures of the additional HMC structure (Figure 6 – Paragraph 0002, Lines 5-7 and Paragraph 0035, Lines 14-16 – the layers of composite and metal are shown to be alternating with the elongated portion of the fasteners, elements 560 and 562, extending through all the layers of the HMC structures, elements 500 and 550).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of a portion of the elongate structures of the at least one fastener assembly longitudinally extends through at least some of the perforated metallic structures of the HMC structure, and wherein another portion of the elongate structures of the at least one fastener assembly longitudinally extends through at least some of the additional perforated metallic structures of the additional HMC structure, as taught by Stevenson, into the device of Facciano in view of Griess, Modin and Stevenson, for the same reasons as discussed above for Claim 19.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection set forth herein.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                              
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        

/William H Rodriguez/Primary Examiner, Art Unit 3741